DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments filed 02/01/2022, with respect to the rejection(s) of amended Claim(s) 1 & 13 under 112(a) Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Phillips (US 2016/0252071).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the recitation “wherein the core of the first helix is hollow and wherein a first magnet member of the one or more magnet members is configured to move within the hollow core” is vague and indefinite. The claim does not describe how the magnet(s) are “configured to move within the hollow core”. Therefore, as recited it is not clear how the magnet would move within the hollow core. Examiner suggest the applicant to include the limitations of Claim 11’s “resilient members”.
Claim 10-11 are rejected based on the dependency from Claim 9. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 12-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 2016/0252071).
Regarding Claim 1, Phillips discloses a linear generator [A vibrational linear electric generator (VLEG)] (Claim 1) comprising: 
(A) one or more helices movable in response to an external mechanical energy source [kinetic energy of ocean surface waves], wherein a first helix of the one or more helices [a POSITA would recognize that electric coils, are a type of electrical conductor, wound in the shape of a coil, a helix, or a spiral] includes a first coil [84] capable of having an electric current induced therein [The present principles relate to apparatus, systems, and methods for dissipation of kinetic energy of ocean surface waves by means of electromagnetic Faraday conversion into electrical energy] (FIG. 7A-7B, ¶ [0103]); and 
(B) one or more magnet members [48] movable relative to the first coil [84] along a predetermined path [61] defined by the first helix to induce the electric current in the first coil [The present principles relate to apparatus, systems, and methods for dissipation of kinetic energy of ocean surface waves by means of electromagnetic Faraday conversion into electrical energy] (FIG. 7A-7B, ¶ [0103]), 

(C) wherein movement of the first helix in response to the external mechanical energy source causes the one or more magnet members to move relative to the first coil [a vibrational linear electric generator (VLEG) configured to generate power from vibrational oscillations caused by waves using compressed repulsive magnetic fields focused by end magnetic field deflecting magnets] (FIG. 7A-7B, Claim 1). 
Regarding Claim 2, Phillips discloses the linear generator of claim 1 [see rejected Claim 1], 
wherein the one or more helices includes a second helix including a second coil (FIG. 7A-7B shows several coils 84 and therefore also discloses “one or more helices includes a second helix including a second coil”).
Regarding Claim 3, Phillips discloses the linear generator of claim 2 [see rejected Claim 2], 
wherein the first helix defines a first channel [left side channel of 84] and the second helix defines a second channel [right side channel 84] in fluid communication with the first channel (FIG. 7A-7B is in a body of water, therefore the first channel and second channel are “in fluid communication”).
Regarding Claim 12, Phillips discloses the linear generator of claim 1 [see rejected Claim 1], 
further comprising a bridge rectifier coupled to the first helix, the bridge rectifier configured to convert the electric current induced in the first coil to a direct current [As discussed in the examples of POCs herein below, at least one bridge rectifier circuit can comprise sets of Schottky diodes that are each coupled to a respective field coil of the plurality of field coils to rectify the current from the respective field coil to enable harvesting of electrical power produced from the induction in the coils] (¶ [0256]).  
Regarding Claim 13, Phillips discloses the linear generator of claim 1 [see rejected Claim 1],
wherein the one or more magnet members at least partially circumscribe the first helix [48 is shown as “at least partially circumference by the first helix” of 84], the one or more magnet members movable along the first helix in a helical direction [48  is shown as “movable along the first helix in a helical direction” of 84] (FIG. 7A-7B).  
Regarding Claim 15, Phillips discloses a wave energy harvester [A vibrational linear electric generator (VLEG)] (Abstract) comprising:
a reservoir for storing water [body of water] (Abstract);
at least one linear generator comprising: 
an inductive coil [84] capable of having an electric current induced therein [by the oscillating of magnets 48], wherein the inductive coil [84] is configured to move in response to mechanical energy provided thereto by movement of the water in the reservoir [by 65] (FIG. 7A-7B, also refer to rejected Claim 1), and 
one or more magnet members [48] configured to move relative to the inductive coil [84] to induce the electric current in the inductive coil (FIG. 7A-7B, also refer to rejected Claim 1); 
wherein the inductive coil has a helical configuration [electric coils, are a type of electrical conductor, wound in the shape of a coil, a helix, or a spiral], and wherein the movement of the inductive coil in response to the mechanical energy provided by the movement of the water in the reservoir causes the one or more magnet members to move along a predetermined path defined by the helical configuration (FIG. 7A-7B, also refer to rejected Claim 1).   
Regarding Claim 16, Phillips discloses the wave energy harvester of claim 15 [see rejected Claim 15], 
further comprising one or more of a barrier [147] that controls a first quantity of water entering the reservoir [in this configuration there are two conventional seawalls 147 that shield the harbor from approaching ocean waves leaving a small channel 14 for shipping … a linear array of attached Wave Energy Converters (WEC's) 11C (Top View of WEC) attached by chains, springs, or cables 6. The EKS Apparatus 11 provides kinetic ocean wave energy dissipation for the seawalls and both to] (FIG. 1C, ¶ [0140]) OR 
Regarding Claim 17, Phillips discloses the linear generator of claim 1 [see rejected Claim 1], 
further comprising a resilient member [23] configured to urge the one or more magnet members [48] away from the resilient member [23] when the movement of the first helix in response to the external mechanical energy source [ocean surface waves] causes the one or more magnet members to move toward the resilient member [can use both the counter electromotive force (EMF) generated by the shorted coils or reaction plates as well as purely magnetic breaking to stop the rotor and make it immobile in very heavy seas. Yet still another component of the braking mechanism can use springs to decelerate the rotor with an excessively large wave] (FIG. 7A-7B, ¶ [0123]).  
Regarding Claim 18, Phillips discloses the wave energy harvester of claim 15 [see rejected Claim 15], 
further comprising a resilient member [23] configured to urge the one or more magnet members [48] away from the resilient member [23] when the movement of the inductive coil in response to the mechanical energy [ocean surface waves] provided by the movement of the water causes the one or more magnet members to move toward the resilient member [23] (FIG. 7A-7B, also see rej. Claim 17).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2016/0252071).
Regarding Claim 4, Phillips discloses the linear generator of claim 2 [see rejected Claim 2], 
Phillips is not explicit to disclose “wherein the first helix is electrically coupled to the second helix in a series configuration.”
However, Phillips shows multiple coils [84] (FIG. 7a-7B).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention where “the first helix is electrically coupled to the second helix in a series configuration”. One would be motivated to do so to create power by moving magnets around multiple in series configuration coils.
Regarding Claim 5, Phillips discloses the linear generator of claim 2 [see rejected Claim 2]
Phillips is not explicit to disclose “wherein the first helix and the second helix are coiled in opposite directions”.
However, Phillips shows multiple coils [84] (FIG. 7a-7B).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention where “the first helix and the second helix are coiled in opposite directions”. One would be motivated to do so to create power by moving magnets around the opposite direction coils.
Regarding Claim 6, Phillips discloses the linear generator of claim 2 [see rejected Claim 2],
Phillips is not explicit to disclose “wherein the first helix and the second helix are coiled in a common direction.”  
However, Phillips shows multiple coils [84] (FIG. 7a-7B).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention where “the first helix and the second helix are coiled in a common direction”. One would be motivated to do so to create power by moving magnets around the common direction coils.
Regarding Claim 7, Phillips discloses the linear generator of claim 1 [see rejected Claim 1], 
Phillips is not explicit to disclose “wherein the first helix includes a conductive core.”
 However, a POSITA would recognize that  many electromagnetic coils have a magnetic core, a piece of ferromagnetic material like iron in the center to increase the magnetic field. The current through the coil magnetizes the iron, and the field of the magnetized material adds to the field produced by the wire.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention where “the first helix includes a conductive core”. One would be motivated to do so to create power by moving magnets around the coils.
Regarding Claim 8, Phillips discloses the linear generator of claim 1 [see rejected Claim 1], 
Phillips is not explicit to disclose wherein the first helix is coated with a ferromagnetic material.
However, a POSITA would recognize that  many electromagnetic coils have a magnetic core, a piece of ferromagnetic material like iron in the center to increase the magnetic field. The current through the coil magnetizes the iron, and the field of the magnetized material adds to the field produced by the wire.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention where “the first helix is coated with a ferromagnetic material”. One would be motivated to do so to create power by moving magnets around the coils.


Regarding Claim 14, Phillips discloses the linear generator of claim 1 [see rejected Claim 1], 
Phillips also discloses wherein the one or more magnet members [48] extend substantially along a longitudinal axis of the first helix [11C], the one or more magnet members movable along the longitudinal axis of the first helix [11C].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to position the linear generator in a longitudinal axis as. One would be motivated to do so to al so create power when the linear generator move in the longitudinal axis.
Regarding Claim 19, Phillips discloses a linear generator [A vibrational linear electric generator (VLEG)] (Abstract)comprising: 
a helix movable in response to an external mechanical energy source, wherein the helix comprises a coil capable of having an electric current induced therein (see rejected Claim 1 element “A”); 
one or more magnet members movable relative to the coil along an axis of the helix to induce the electric current in the coil, wherein movement of the helix in response to the external mechanical energy source causes the one or more magnet members to move relative to the coil (see rejected Claim 1 element “B-C”); 
a first resilient member [23] positioned on the axis of the helix [84] at a first end [end by 76B] thereof and configured to urge the one or more magnet members [48] away from the first resilient member [23] when the movement of the helix in response to the external mechanical energy source [waves] causes the one or more magnet members [48] to move toward the first resilient member [23] (FIG. 7A-7B); and 
a second resilient member [63] positioned on the axis of the helix [84] at a second end [by 79] thereof and configured to urge the one or more magnet members [48] away from the second resilient member [63] when the movement of the helix in response to the external mechanical 5CORE/3509519.009301/172239775.3RAN-17-1(BNUP 3030.US)energy source [waves] causes the one or more magnet members [48] to move toward the second resilient member [63] (FIG. 7A-7B).
	Phillips also discloses:
	one or more magnet members [48] movable relative to the coil [84] along a longitudinal axis of the helix [11C] (FIG. 1B);
a first resilient member [6] positioned on the longitudinal axis of the helix [11C] at a first end [first end to right of 11C] (FIG. 1B); & 
a second resilient member [6] positioned on the longitudinal axis of the helix [11C] at a second end [second end to left of 11C].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to position the linear generator in a longitudinal axis as. One would be motivated to do so to al so create power when the linear generator move in the longitudinal axis.
Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/JOSEPH ORTEGA/Examiner, Art Unit 2832